DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1, 3-5, 8 and new claim 16-22 are under examination.
Claim 9-11 are withdrawn from examination.
Claim 2, 6-7 and 12-15 are cancelled.
Claim 1, 3-5, 8 and 16-22 are rejected. 
Withdrawn Rejections
The 112, second paragraphs set forth in previous office action over claim 1-5 and 8 have been withdrawn in light of Applicant’s amendments submitted on 03/21/2022.
The 102(a)(1) rejection over claim 1-5 and 8 have been withdrawn in light of Applicant’s amendment to recite new limitations of “…adding the a-lactalbumin enriched whey protein extract to a composition in an effective amount sufficient to obtain a final concentration of the sphingomyelin in a range found in human breast milk to obtain the synthetic nutritional composition, the composition comprising at least one of a protein source, an oil, a vitamin, or water…”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 8 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 6,312,755 B1) and in view of Kuwata et al. (EP 0443763 B1).
Regarding claim 1, 3, 4, 5, 16, 17 and 18, Wu discloses a method of making precipitated proteins comprising α-lactalbumin enriched whey protein product (extract) to be formulated (adding) in food product, infant formula (synthetic nutritional composition) (‘755, col. 4, ln. 52-67). Wu discloses the food product are formulated in liquid form for oral dosage (‘755, col. 4, ln. 55-60). It was well known in the art to formulated infant formula with water as a liquid in order for an infant to consume as oral dosage. It would have been obvious to one of ordinary skill in the art to employ water in Wu’s food product, infant formula (synthetic nutritional composition) (‘755, col. 4, ln. 52-67) for delivery of oral consumption by an infant. 
Additionally, Wu discloses a method of making an α-lactalbumin enriched whey protein product (extract) (‘755, Abstract) comprising acidifying whey protein concentrate (first whey protein product) (‘755, col. 2, ln. 52-55; Example 1) to a pH adjustment of pH 4 or below (‘755, col. 4, ln. 9-15), which is in range with the cited range; concentrating until calcium to protein ration is less than about 0.001 (‘755, col. 4, ln. 18-23) and precipitating the α-lactalbumin enriched whey protein product (extract) by diluting retentate (second whey protein product), adjusting the pH in a range of 4 to 5 (‘755, col. 4, ln. 32), which is in range with the cited range, to form soluble proteins and precipitated proteins (‘755, col. 4, ln. 33-51) and separating the soluble proteins  from the precipitated proteins.  Wu’s α-lactalbumin enriched whey protein product (extract) is expected to have sphingomyelin as much Applicants’ since the steps of making the α-lactalbumin enriched whey protein product (extract) and materials are the same as cited in the claims. 
Wu does not disclose an amount of the α-lactalbumin enriched whey protein product (extract) comprising the sphingomyelin in a range found in human breast milk. However, Kuwata et al. (Kuwata) discloses formulated milk comprising α-lactalbumin (‘763, pg. 6, ln. 40-42) for infants analogous to human milk (‘763, pg. 3, pg. 5, ln. 34-37). It would have been obvious to one of ordinary skill in the art to employ Kuwata’s teaching in Wu’s method to provide sufficient amount of α-lactalbumin enriched whey protein product (extract) comprising the sphingomyelin in human milk for known health benefits for infants. With respect to claim 4 and 5, Kuwata discloses 2.6 g/L of α-lactalbumin in human milk (763, pg. 3, Table). It would have been obvious to one of ordinary skill in the art to be motivated to use Kuwata’s range of α-lactalbumin in human milk in Wu’s method to provide sufficient amount of α-lactalbumin enriched whey protein product (extract) comprising the sphingomyelin in human milk for known health benefits for infants. With respect to claim 8, Kuwata discloses 2.6 g/L (2600 mg/L) of α-lactalbumin in human milk (763, pg. 3, Table). It would have been obvious to one of ordinary skill in the art to be motivated to use Kuwata’s range of α-lactalbumin in human milk in Wu’s method to provide sufficient amount of α-lactalbumin enriched whey protein product (extract) comprising the sphingomyelin in human milk for known health benefits for infants. With respect to claim 16, infant as taught by modified Wu encompasses the cited age of 6 to 12 months of age. With respect to claim 17, modified Wu does not disclose the cited range as cited in claim 17. However, it would have been obvious to adjust amounts of the α-lactalbumin enriched whey protein product (extract) as matter depended upon the age and weight of the infant to provide sufficient nutrition, absent a showing of unexpected results.
Regarding claim 19, modified Wu discloses the method comprising the whey (first whey protein product) is concentrated through ultrafiltration and diafiltration (‘755, col. 3, ln. 10-38)
Regarding claim 20, modified Wu discloses the method comprising the whey (first whey protein product) is concentrated through ultrafiltration (‘755, col. 3, ln. 10-38) using 10-100K molecular weight cut off membrane (‘755, col. 10, Claim 13), which is in range with the cited range. 
Regarding claim 21 and 22, modified Wu discloses the method comprising the soluble proteins by ultrafiltration using 5-50K molecular weight cut off molecular weight cut off membrane (‘755, col. 9, Claim 6), which is in range with the cited range. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 and 8 have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 102(a)(1) rejection over claim 1-5 and 8 have been withdrawn in light of Applicant’s amendment to recite new limitations of “…adding the a-lactalbumin enriched whey protein extract to a composition in an effective amount sufficient to obtain a final concentration of the sphingomyelin in a range found in human breast milk to obtain the synthetic nutritional composition, the composition comprising at least one of a protein source, an oil, a vitamin, or water…”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG T YOO/Primary Examiner, Art Unit 1792